Citation Nr: 0822793	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-11 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for meralgia 
paresthetica, right thigh.

2.  Entitlement to an increased rating for service-connected 
migraine headaches, currently evaluated as 50 percent 
disabling. 

3.  Entitlement to an increased rating for service-connected 
right inguinal hernia, postoperative, currently evaluated as 
noncompensable.  
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from July 1977 to July 
1980, and from August 1981 to June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the veteran's claim for service 
connection for meralgia paresthetica, right thigh, and denied 
his claims for increased ratings for service-connected 
migraine headaches, evaluated as 50 percent disabling, and 
service-connected right inguinal hernia, postoperative, 
evaluated as noncompensable.  

The veteran may be rasing the issue of entitlement to a total 
disability rating (TDIU) and/or service connection for a 
disorder related to treatment of his service connected 
migraines, though this is not clear.  The RO should seek 
clarification from the veteran, or the veteran should provide 
clarification to the RO.  In any event, no other issue is 
before the Board at this time.        


FINDINGS OF FACT

1.  Meralgia paresthetica, right thigh, was not caused or 
aggravated by service, or by a service-connected disability.  

2.  The veteran's headaches are not shown to be productive of 
marked interference with his employment and have not required 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.   

3.  The veteran is not shown to have a postoperative 
recurrent hernia that is readily reducible and well supported 
by truss or belt.  



CONCLUSIONS OF LAW

1.  The criteria for secondary service connection for 
meralgia paresthetica, right thigh, have not been met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995).   

2.  The criteria for an extrschedular rating for the 
veteran's service-connected migraine headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.124a (2007).  

3.  The criteria for a compensable disability evaluation for 
right inguinal hernia, postoperative, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.114, Diagnostic Code 7338 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that service connection is warranted for 
meralgia paresthetica, right thigh, to include as secondary 
to service-connected disability.  Specifically, he argues 
that his meralgia paresthetica, right thigh, was caused by 
his inservice right inguinal hernia repair, or that it was 
otherwise caused or aggravated by his service-connected right 
inguinal hernia, postoperative.  

In June 2004, the veteran filed his claim.  In January 2005, 
the RO denied the claim.  The veteran has appealed.  

Service connection is currently in effect for right inguinal 
hernia, postoperative, and right ilioinguinal neuropathy, as 
well as migraine headaches, and stress reactions of the 
bilateral lower extremities.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, when it is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  The Board finds no 
prejudice to the veteran in evaluating the secondary service 
connection claim under either the old or new criteria, which 
came in effect in 2006 to address the Allen decision.  The 
Board has reviewed this case under both Allen and the old and 
new criteria. 

The veteran's service medical records show that in March 
1989, he underwent a right inguinal hernia repair.  The 
operative report states that he tolerated the procedure well 
and left the operating room in stable condition.  The 
veteran's separation examination report is dated over a week 
prior to his March 1989 operation, shows that his lower 
extremities and neurological system were clinically evaluated 
as normal, and does not note any relevant findings or 
diagnoses.  

The post-service medical evidence consists of VA and non-VA 
medical reports, dated between 1990 and 2005.  This evidence 
includes reports from the High Plains Baptist Hospital, dated 
between 1990 and 1995, which show the following: a February 
1993 magnetic resonance imaging (MRI) study of the pelvis, 
with emphasis on the right groin, revealed no significant 
abnormality; a February 1993 X-ray for the right hip was 
normal; in June 1995, the veteran underwent a left inguinal 
hernia repair.  These reports note that he had undergone a 
right inguinal hernia repair two weeks before.  VA reports 
show that in December 1996, the veteran sought treatment for 
right thigh and right groin numbness.  The impressions noted 
right ilioinguinal neuropathy after hernia repair in May 
1995.  VA progress notes, dated in 2003, show that the 
veteran complained of hip symptoms, and symptoms in his upper 
legs that included sweating, cramping, and tenderness, and 
indicate that the veteran was taking medication for right 
thigh pain.  A January 2004 VA electromyogram (EMG) contains 
impressions noting evidence consistent with right meralgia 
paresthetica.  VA progress notes, dated in 2004, show 
treatment for right thigh symptoms, primarily pain, and that 
the veteran reported a history of a right thigh bullet injury 
25 years before, but that he had been told that it should not 
affect his symptoms.  VA progress notes, dated between 
September and October of 2004, show that he underwent 
peripheral nerve block procedures, with an operative 
diagnosis of meralgia paresthetica, and that he reported that 
he had lost his job because he cannot work in a wheelchair, 
and that he had fallen through a glass-topped coffee table 
because his affected leg gave way.  

A VA peripheral nerves examination report, and a bones 
examination report, both dated in November 2004, contain 
diagnoses that include right lateral cutaneous nerve palsy, 
symptomatic, and meralgia paresthetica, right thigh.  A VA 
report, dated in November 2005, shows that the physician 
stated that he had reviewed the veteran's records, reviewed 
literature, and discussed the veteran's case with the station 
neurologist and pain management personnel.  The physician 
stated that the anatomical location of the lateral femoral 
cutaneous nerve is such that it is not likely to be involved 
in any inguinal hernia repair procedure, that the origin and 
course of the nerve was not relatively close to the surgical 
site of the inguinal canal, and that it was a separate and 
distinct nerve from the ilioinguinal nerve.  It was further 
stated that there are no indications in the record that the 
veteran's lateral cutaneous nerve abnormality is related to 
the prior surgeries on the right inguinal hernia.  The 
physician concluded, "Therefore, it is less likely than not 
[that] the veteran's claimed meralgia paresthetica is due to 
service-connected right inguinal hernia, postoperative."      

The Board has determined that the claim must be denied.  
There is no evidence of treatment for the claimed condition 
during service.  Furthermore, even assuming arguendo that the 
veteran's complaints in 2003 are evidence of the claimed 
condition, this evidence of meralgia paresthetica, right 
thigh, would come approximately 13 years after separation 
from service.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

In addition, there is no competent evidence to show that the 
veteran's meralgia paresthetica, right thigh, is related to 
his service, or to a service-connected disability, or that it 
was manifested to a compensable degree within one year of 
separation from service.  In this regard, the only competent 
opinion is found in the aforementioned November 2005 VA 
opinion, which weighs against the claim.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that service connection 
for meralgia paresthetica, right thigh, is not warranted 
under 38 C.F.R. §§ 3.303, 3.310 or Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The Board has also considered the articles submitted by the 
appellant, to include an article on surgical options in the 
management of groin hernias.  However, this literature does 
not indicate that the claimed condition is related to hernia 
surgery, and it is so general in nature, and nonspecific to 
the appellant's case, that the Board affords it little 
probative weight.  It therefore does not provide a sufficient 
basis to find that there is a causal relationship between the 
veteran's service, or a service-connected condition, and the 
claimed condition.  See e.g. Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issue on appeal is based on the 
contention that meralgia paresthetica, right thigh, was 
caused or aggravated by service, which ended in 1989, or by a 
service-connected disability, and these are not contentions 
capable of lay diagnosis.  See Espiritu; Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).    

Furthermore, when the medical record is considered (which 
indicates that the veteran's meralgia paresthetica, right 
thigh, is not related to service, or to a service-connected 
disability), the Board finds that the medical evidence 
outweighs the veteran's contention that he has meralgia 
paresthetica, right thigh, that is related to service, or to 
a service-connected disability.  

The veteran asserts that he is entitled to increased ratings 
for his service-connected migraine headaches, evaluated as 50 
percent disabling, and service-connected right inguinal 
hernia, postoperative, evaluated as noncompensable.   

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7.  

With regard to the claim for migraine headaches, the veteran 
filed his claim in June 2004, and in January 2005, the RO 
denied the claim.  He argues that he takes Topiramate for his 
migraines, and that this medication causes symptoms that 
include blurred vision, unsteadiness, drowsiness, confusion, 
speech and memory problems, and difficulty concentrating.  He 
has submitted an article in support of his argument which 
lists the possible side-effects of Topiramate.  

The RO has evaluated this disability as 50 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  Under 
DC 8100, the 50 percent rating is the maximum rating allowed.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In March 2006, the veteran submitted a letter from a 
coordinator at his place of employment, dated in June 2002, 
which states the following: the veteran has been employed for 
about three years, as a relief technologist in the nuclear 
cardiology department; in May 2002, he was noted to appear 
lethargic and somnolent, with somewhat slurred speech and he 
seemed to ramble; he was irritable; he indicated that he had 
been on an increased dosage of migraine medication and felt 
tired; in the last two weeks, all of the changes in behavior 
are resolved.  

The Board notes that a VA progress note, dated in June 2002, 
indicates that the veteran was taking a number of 
medications, that included Topirimate, Oxycontin, and that he 
complained of symptoms that included lethargy, somnolence, 
and somewhat slurred speech.  Subsequently dated VA progress 
notes, dated in 2003, show that the veteran was taking a wide 
variety of medications for various disorders, and that he had 
complaints of dizziness and confusion, which he associated 
with atenolol.  A November 2004 VA neurological examination 
report shows that the veteran reported taking Lortab, 
Percocet, Topiramate, and cyproheptadine, for his migraines, 
and contains a diagnosis of chronic migraine headaches, two 
times weekly, progressive for one year per history.  

VA progress notes, dated in May and August of 2005,  show 
that the veteran complained that medications for control of 
his migraine and hernia symptoms "interfere with his ability 
to work," and that he had not worked since September 2004.  
The August 2005 report notes that multiple modalities had 
been attempted to manage his pain, and that the veteran has 
experienced some side effects that have impaired his ability 
to function.  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
headaches.  In addition, there is no objective evidence that 
the veteran's headaches have caused "marked" interference 
with employment.  As an initial matter, the June 2002 letter 
from the veteran's employer is dated about two years prior to 
the filing of his claim in June 2004, see 38 C.F.R. 
§ 3.400(o)(2) (2007), and this letter indicates that his 
symptoms had resolved.  To the extent that the veteran has 
complained that his headaches, and medications, interfere 
with his ability to work, his 50 percent disability rating 
itself is recognition that industrial capabilities are 
impaired.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Without taking into consideration those problems, it 
is difficult to find support for the 50 percent evaluation. 

In summary, the evidence does not show that his headaches 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards, thus, the record does not present an 
exceptional case where his currently assigned evaluation is 
found to be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).  

With regard to the claim for a compensable rating for 
service-connected right inguinal hernia, postoperative, in 
September 2004, the veteran filed his claim.  In January 
2005, the RO denied the claim.  

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2007), the veteran's service medical records 
show that he underwent a right hernia repair in March 1989.  
Private treatment reports from the High Plains Baptist 
Hospital, dated in May 1995, show treatment for a recurrent 
right inguinal hernia, specifically, a herniorrhaphy with 
Marlex mesh plug and patch.  VA reports show that in July 
2001, he underwent treatment for an umbilical hernia.  

The veteran's right inguinal herniorrhaphy has been evaluated 
under 38 C.F.R. § 4.114, DC 7338.  Under DC 7338, a 
noncompensable rating is applicable for an inguinal hernia 
that is small, reducible, or without true hernia protrusion.  
A noncompensable evaluation is also provided for an inguinal 
hernia that is not operated, but is remediable.  

The next higher evaluation of 10 percent requires a 
postoperative recurrent hernia that is readily reducible and 
well supported by truss or belt.  The note that follows 
provides for an additional 10 percent for bilateral 
involvement provided that the second hernia is compensable.  
This means that the more severely disabling hernia is to be 
evaluated, and 10 percent only, added for the second hernia, 
if the latter is of compensable degree.  

The medical evidence dated during the time period in issue 
consists of VA and non-VA reports, dated between 2003 and 
2005.  However, the only relevant report is a VA digestive 
examination report, dated in November 2004, which shows that 
the veteran was noted to have a bilateral inguinal hernia, 
recurrent, with recurrent surgery.  He reported occasional 
pain in the bilateral inguinal region.  The bilateral 
inguinal region was noted to have a well-healed surgical scar 
in the inferior aspect, approximately one inch, with no 
swelling.  The diagnoses were bilateral inguinal hernia, 
status post recurrent surgery for recurrence, minimal 
residual, and umbilical hernia surgery, "asymptomatic", 
clearly providing evidence against this claim.   

The evidence indicates that there has been no recurrence of 
the right inguinal hernia since 1995, a period of over 12 
years, and the November 2004 VA examiner stated that he had 
"minimal" residual.  In summary, the evidence is 
insufficient to show that he has a postoperative recurrent 
right hernia that is readily reducible and well supported by 
truss or belt.  The Board therefore finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

As a final matter, the evidence does not show that the 
veteran's scar from his right hernia repair is productive of 
deep scarring, or that it causes limited motion, that its 
area exceeds six square inches (39 sq. cm.), that it is 
productive of superficial scars that have an area of 144 
square inches (929 sq. cm.) or greater, that it is productive 
of scars that are superficial and unstable, that it is 
productive of scars that are superficial and painful on 
examination, or that it limits functioning.  Accordingly, a 
compensable rating for a right hernia repair scar is not 
warranted pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2007).  

In deciding the veteran's increased evaluation claims, the 
Board has considered the determination in Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the veteran is not entitled to 
additional increased compensation at any time within the 
appeal period.  The Board therefore finds that the evidence 
is insufficient to show that the veteran had a worsening of 
the disabilities in issue, such that an increased evaluation 
is warranted.    

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)." This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in October 2004, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  The October 2004 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in April 2006, and in any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's available service medical records, as well as VA 
and non-VA medical records.  The veteran has been afforded 
examinations, and an etiological opinion has been obtained.

The VCAA notice did not discuss the criteria for increased 
rating for the veteran's migraine headaches, or right 
inguinal hernia, thus, the VCAA duty to notify has not been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

In this case, the Board finds that any VCAA notice errors in 
light of Vazquez-Flores or Allen and the new secondary 
service connection criteria did not affect the essential 
fairness of the adjudication as VA has obtained all relevant 
evidence, and as he, or those acting on his behalf, have 
demonstrated actual knowledge of what was necessary to 
substantiate the claims.  Id., Vazquez-Flores, 22 Vet. App. 
at 46.  

Specifically, the December 2005 statement of the case advised 
the veteran of the relevant criteria for increased ratings.  
See also April 2006 supplemental statement of the case.  The 
submissions from the veteran, and (most importantly) his 
representative, received in 2006, indicate that they 
understand what was needed.  The Board therefore finds that 
no prejudice to the veteran will result from proceeding with 
adjudication without additional notice or process.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  
ORDER

Service connection for meralgia paresthetica, right thigh, is 
denied.  

A rating in excess of 50 percent for service-connected 
migraine headaches is denied.  

A compensable rating for service-connected right inguinal 
hernia, postoperative, is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


